Citation Nr: 1015336	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  00-16 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
disabilities.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney at 
Law


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to 
November 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from prior rating decisions of a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the Veteran service connection for a low back 
disability, and a TDIU.  The Veteran subsequently initiated 
and perfected appeals of these rating determinations.  

The Board issued a decision in April 2005 denying the issues 
listed above.  The Veteran subsequently appealed those 
determinations to the United States Court of Appeals for 
Veterans Claims (Court).  In August 2006, the Secretary of 
Veterans Affairs (Secretary) and the Veteran, through his 
attorney, filed a Joint Motion to vacate and remand the 
portion of the Board's April 2005 decision which pertained to 
these issues.  The Court granted that motion in an order 
dated in September 2006.  In September 2007, the case was 
remanded to the RO for further development.  The Board in 
turn issued a June 2009 remand order, returning these claims 
to the RO for additional development.  The Board finds that 
the actions ordered by the Board within the June 2009 remand 
have been accomplished by the agency of original 
jurisdiction,.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  


FINDINGS OF FACT

1.  Competent evidence has not been presented establishing 
that a low back disorder was incurred during military service 
or within a year thereafter, or is due to, the result of, or 
has been aggravated by a service-connected disability.  

2.  The Veteran has a 30 percent rating for right foot pain 
with chronic lesions, 20 percent for left foot pain with 
chronic lesions, and separate 10 percent ratings for ankle 
strains bilaterally.  His combined rating is 60 percent.  

3.  Competent evidence has not been presented establishing 
that the Veteran's service-connected disabilities, in and of 
themselves, render him unable to secure and maintain gainful 
employment.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
disabilities, has not been established.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2009).  

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.340, 3.341, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA letters - May 2001, July 2001, November 2002, 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the appellant under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In May 2001, July 2001, November 2002, December 2007, and 
August 2009 letters, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
the claims on appeal.  While the Veteran has not been 
provided explicit notice of the general criteria for the 
assignment of an effective date and initial rating, such a 
failure is rendered moot in light of the fact his pending 
claims are being denied herein, and initial ratings and/or 
effective dates will not be assigned.  Id.  

The Board notes that, in the present case, complete notice 
was also not issued prior to the 2001 and 2002 adverse 
determinations on appeal.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any 
timing error in providing notice to the Veteran and 
subsequently readjudicating his claims on several occasions, 
most recently in December 2009.  Id; see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  He has also been afforded VA medical 
examination on several occasions, most recently in July 2008.  
The Board notes that the VA examination report contains 
sufficiently specific clinical findings and informed 
discussion of the pertinent history and clinical features of 
the disability on appeal and is adequate for purposes of this 
appeal.  The Board is not aware, and the Veteran has not 
suggested the existence of, any additional pertinent evidence 
not yet received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist him, and that any such violations could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to 
the content or timing of VA's notices or other development.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination).  Thus, 
adjudication of his claims at this time is warranted.  

The Veteran seeks service connection for a low back 
disability, to include as secondary to service-connected 
disabilities.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  
Service connection may also be awarded for certain 
disabilities, such as arthritis, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2009).  Service connection 
may be awarded for any disability which is due to or the 
result of, or is otherwise aggravated by, a service-connected 
disability.  38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. 
App. 439 (1995).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended 
effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 
2006).  The intent was to conform the regulation to Allen v. 
Brown, a U.S. Court of Appeals for Veterans Claims (Court) 
decision that clarified the circumstances under which a 
Veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  See 38 C.F.R. § 3.310 (2009).  

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).  

As an initial matter, the Board must consider whether service 
connection for a back disorder is warranted on a direct 
basis.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000) 
(holding that a claim for disability compensation should be 
broadly construed to encompass all possible theories of 
entitlement).  The Veteran's service treatment records are 
negative for a diagnosis of or treatment for a back disorder.  
Following service separation, he was not diagnosed with or 
treated for a back disorder within a year thereafter.  
Additionally, on VA general medical examination in March 
1992, the Veteran did not report a back or spine disability, 
and none was noted on objective examination.  The first 
indication of a current low back disability dates to 
approximately January 2000, when a VA X-ray confirmed mild 
degenerative disc disease at L5-S1 of the Veteran's spine.  
Mild degenerative disc disease of the cervical spine was also 
confirmed on X-ray at that time.  Overall, the evidence of 
record does not indicate the Veteran incurred a disease or 
injury of the back during military service or within a year 
thereafter and there is no competent nexus evidence of a 
connection to service.  Thus, service connection on a direct 
basis for a back disorder is not warranted.  

Rather, the Veteran's primary assertion is that his service-
connected disabilities of the feet and ankles caused or 
aggravated his service-connected disabilities.  Within an 
April 1992 rating decision, the Veteran was granted service 
connection for bilateral foot pain with chronic lesions 
between the 4th and 5th toes bilaterally.  A 10 percent 
initial rating, effective December 5, 1992, was awarded.  In 
October 1996, he was granted an increased rating, to 30 
percent effective November 7, 1995, for this disability, now 
characterized as bilateral foot pain with chronic lesions 
between the 4th and 5th toes bilaterally, status post 
hemiphalangectomy, with avascular necrosis, 4th metatarsal 
head.  Later that same month, he was awarded separate ratings 
for his service-connected foot disabilities.  Right foot pain 
with chronic lesions between the 4th and 5th toes, status post 
hemiphalangectomy, with avascular necrosis, was rated at 20 
percent effective October 11, 1994, and 30 percent effective 
November 7, 1995.  Left foot pain with chronic lesions 
between the 4th and 5th toes, status post hemiphalangectomy, 
with avascular necrosis, was rated as 10 percent disabling 
effective August 1992.  The Veteran's combined rating was 40 
percent.  

Within a February 1997 rating decision, the Veteran was 
granted service connection for ankle strains on the right and 
left, secondary to his service-connected bilateral foot 
disorders.  He was granted noncompensable initial ratings, 
effective August 28, 1996.  The Veteran was granted 10 
percent ratings for these disorders, effective June 3, 1999, 
within a June 2000 rating decision.  He was also granted an 
increased rating, from 10 to 20 percent, for his service-
connected left foot disability.  His combined rating was 
increased to 60 percent.  

In January 2000, the Veteran stated he hurt his back, hips, 
knees, head, and shoulders secondary to a fall entering an 
elevator at a VA medical center.  This fall was not observed 
by anyone else.  He reported blacking out and "seeing 
spots" secondary to his head injury.  A January 2000 
clinical notation indicates the Veteran "is clearly 
manipulative and grossly magnifying current symptomatology" 
in the process of seeking medical care.  He also had a 
"prior stated purpose to defraud" in pursuit of increased 
disability benefits.  X-rays of the lumbosacral spine and 
cervical spine, as indicated above, confirmed mild 
degenerative disc disease.  A June 2000 MRI of the 
lumbosacral spine confirmed mild spondylosis and disc bulging 
throughout the lumbar spine.  A March 2003 VA clinical 
notation again noted the Veteran's complaints of severe neck 
and back pain, although muscle development was "excellent" 
and strength was within normal limits.  The Veteran was again 
noted to engage in "gross symptom magnification".  

According to an August 2001 private notation, the Veteran was 
involved in a motor vehicle accident in February 2001, 
resulting in back or neck pain.  A July 2002 clinical 
notation indicated another motor vehicle accident was 
incurred in May 2002.  An August 2004 VA clinical notation 
indicated the Veteran sustained back injuries in a May 2004 
motor vehicle accident.  

In support of his claim, the Veteran has submitted the 
private treatment records of G.F., D.O., who treated the 
Veteran for orthopedic pain in 2001-02.  In an August 2001 
clinical notation, the Veteran was noted to have pain and 
limitation of motion of the lumbosacral spine.  Dr. F. 
suggested this impairment "may be reflected due to the fact 
that he has trouble walking due to having surgery on both 
feet."  Medical history noted at the same time also 
reflected a prior February 2001 motor vehicle accident, 
following which the Veteran "has had pain ever since."  In 
a subsequent notation, Dr. F. stated he was unsure of what 
sort of prior surgery the Veteran had had on his feet.  The 
Veteran was noted to have been involved in another motor 
vehicle accident in May 2002, at which time Dr. F. 
characterized the Veteran's disabilities as "multiple trauma 
secondary to motor vehicle accident; cervical spine, lumbar 
spine".  

The Veteran was sent for a VA medical examination and opinion 
in January 2008, but the examiner was unable to render the 
desired opinion without resorting to mere speculation.  In 
July 2008, another VA orthopedic examination was afforded the 
Veteran.  In conjunction with the examination, the Veteran's 
claims file was reviewed.  The Veteran reported a 
longstanding history of bilateral foot and ankle pain, 
especially with use.  Surgery in June 1992 was noted.  He 
stated his mobility was limited secondary to his foot and 
ankle disorders.  Onset of back pain was reported to be 1995.  
His low back pain radiated into his lower extremities, and 
spiked to 10/10 intensity on a frequent basis.  He used a 
back brace and a cane to aid mobility.  Physical examination 
and clinical testing resulted in a diagnosis of mild 
degenerative disc disease of the lumbosacral spine, with mild 
spondylosis and disk bulging.  After reviewing the claims 
file and examining the Veteran, the examiner concluded it was 
"less likely than not" a disability of the lower 
extremities caused the Veteran's arthritic or degenerative 
changes of the lumbosacral spine.  The examiner noted the 
Veteran had a history of multiple motor vehicle accidents 
following service, and these events likely played a role in 
his development of degenerative changes of the lumbosacral 
spine.  

Pursuant to the Board's June 2009 remand order, the Veteran's 
claims file was returned to the VA physician who examined the 
Veteran in 2008.  Within a November 2009 examination 
addendum, the examiner again affirmed a current diagnosis of 
mild degenerative disc disease at L5-S1.  Based on his review 
of the claims file, the examiner concluded the Veteran's low 
back disability was "less likely than not" related to 
military service.  Additionally, this disability was "less 
likely than not" related to his service-connected foot and 
ankle disabilities, nor did such disabilities aggravate his 
degenerative disc disease of the lumbosacral spine, beyond 
the natural progression of the disorder.  The examiner 
reasoned that degenerative disc disease of the lumbosacral 
spine is a primary disease process, and not the result of any 
other disease.  This disorder "is consistent with the 
natural process of aging", and the preponderance of the 
medical evidence did not suggest one joint disease is the 
direct and proximal cause of another joint disease.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a low back disability on any basis.  
As noted above, the Veteran was not diagnosed with or treated 
for a low back disability during active military service, and 
did not exhibit such a disability for several years 
thereafter; thus, service connection on a direct or 
presumptive basis is not warranted.  38 U.S.C.A. §§ 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009).  

The Veteran's primary contention has been that his service-
connected disabilities of the feet and ankles, noted above, 
have caused or aggravated his low back disability.  However, 
as a layperson, he is not capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  It is true that the Veteran's lay statements may 
be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
degenerative disc disease and related disorders of the 
lumbosacral spine are complex disorders which requires 
specialized medical training for a determination as to 
diagnosis and causation, and they are therefore not 
susceptible of lay opinions on etiology; thus, the Veteran's 
statements therein cannot be accepted as competent medical 
evidence.  

The Veteran's representative has also repeated asserted that 
the Veteran's bilateral foot disabilities are analogous to a 
leg length disparity, potentially resulting in a spinal 
disability on a secondary basis.  However, the Veteran's 
representative is not shown to be a competent expert on 
medical matters, and thus any such opinions offered are not 
considered probative by the Board.  See Espiritu, supra.  

The Board further notes that the Veteran himself has been 
described by multiple examiners as prone to "gross symptom 
magnification" regarding his disabilities.  A January 2000 
clinical notation indicated the Veteran "is clearly 
manipulative and grossly magnifying current symptomatology" 
in the process of seeking medical care.  He also had a 
"prior stated purpose to defraud" in pursuit of increased 
disability benefits.  On this basis, the Board grants the 
Veteran no credibility regarding the reporting of his claimed 
disabilities.  

In the development of this claim, private and VA medical 
opinions have been added to the record.  "It is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given to evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)).  With regard to the weight to 
assign to these medical opinions, the Court has held that 
"[t]he probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches . . . 
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators . . ."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

The Veteran has presented the August 2001 opinion of Dr. F., 
who stated the Veteran's bilateral foot surgery "may" have 
resulted in his low back disability.  The Board finds this 
opinion to be speculative at best and of little evidentiary 
value in that it expressed the relationship as possible, 
rather than probable.  See Perman v. Brown, 5 Vet. App. 237, 
241 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  The Court has found that an 
opinion expressed in terms of "may" implies "may or may 
not", and is inherently speculative.  Id.  The Board also 
observes that the record does not reflect that Dr. F. 
reviewed the Veteran's claims folder or other medical 
history; in a subsequent notation, he stated he did not know 
what type of foot surgery the Veteran had undergone 
previously, suggesting he did not know the severity of the 
Veteran's bilateral foot and ankle disorders.  Dr. F.'s lack 
of knowledge of the Veteran's prior medical history further 
erodes the probative value of his opinion, as his only basis 
for knowledge of the Veteran's medical history was the 
Veteran himself.  As already discussed above, the Veteran has 
not accurately reported the history and severity of his 
disabilities, and is prone to exaggeration.  Finally, the 
Board notes that in subsequent treatment notes, Dr. F. 
attributes the Veteran's lumbosacral spine disability to his 
multiple motor vehicle accidents, again suggesting against a 
nexus involving a service-connected disabilities.  

In contrast, the July 2008 VA orthopedic examination report 
and November 2009 addendum were authored based upon full 
review of the Veteran's medical history, as found within his 
claims folder.  After reviewing the claims file and examining 
the Veteran, the examiner concluded it was "less likely than 
not" a disability of the lower extremities caused the 
Veteran's arthritic or degenerative changes of the 
lumbosacral spine.  The examiner noted the Veteran had a 
history of multiple motor vehicle accidents following 
service, and these events likely played a role in his 
development of degenerative changes of the lumbosacral spine.  
The examiner further opined in November 2009 that, based on 
his review of the claims file, the Veteran's low back 
disability was "less likely than not" related to military 
service.  Additionally, this disability was "less likely 
than not" related to his service-connected foot and ankle 
disabilities, nor did such disabilities aggravate his 
degenerative disc disease of the lumbosacral spine, beyond 
the natural progression of the disorder.  The examiner 
reasoned that degenerative disc disease of the lumbosacral 
spine is a primary disease process, and not the result of any 
other disease.  This disorder "is consistent with the 
natural process of aging", and the preponderance of the 
medical evidence did not suggest one joint disease is the 
direct and proximal cause of another joint disease.  The 
Board finds this examination and opinion adequate for its 
intended purposes, as it includes a detailed rationale in 
support of its findings and conclusions.  Additionally, the 
Board assigns more probative weight to this opinion in light 
of the fact it was rendered by a physician based on full 
review of the medical history and physical examination of the 
Veteran.  Thus, the Board must conclude the Veteran's low 
back disability has neither been caused nor aggravated by his 
service-connected disabilities of the feet and ankles.  

In conclusion, service connection for a low back disability 
must be denied.  Such a disability was not incurred or 
aggravated during active military service, and did not 
manifest to a compensable degree within a year thereafter.  
Additionally, the Veteran's low back disability is not due 
to, the result of, or otherwise aggravated by a service-
connected disability or disabilities.  As a preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  




TDIU

The Veteran also seeks a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  A Veteran may be awarded a TDIU upon a 
showing that he is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his service-connected disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  A total 
disability rating may be assigned where the schedular rating 
is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2009).  Consideration may be given 
to a Veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or the impairment caused by any non-service- 
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2009).  Where a Veteran is unemployable by reason of his or 
her service-connected disabilities, but they fail to meet the 
percentage standards set forth in § 4.16(a), TDIU claims 
should be submitted to the Director, Compensation and Pension 
Service, for extraschedular consideration.  38 C.F.R. § 
4.16(b) (2009).  The Board is precluded from assigning a TDIU 
rating on an extraschedular basis in the first instance.  
Instead, the Board must refer any claim that meets the 
criteria for referral for consideration of entitlement to 
TDIU on an extraschedular basis to the Director, Compensatoin 
and Pension Service.  

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the Veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  

In determining whether the Veteran is entitled to a TDIU, 
neither his non-service-connected disabilities nor his age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Veterans Court has held that the central inquiry 
in determining whether a Veteran is entitled to a total 
rating based on individual unemployability is whether 
service-connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524 (1993).  The test of individual unemployability 
is whether the Veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2009).  

Recently, in Thun v. Peake, 22 Vet. App. 111 (2008), the 
Veterans Court determined that the threshold factor for 
extraschedular consideration is a finding by the RO or the 
Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1) (2009); VA Adjudication Procedure Manual pt. 
III, subpart iv, ch. 6, sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VAOPGCPREC 6-1996 (Aug. 16, 1996).  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, 
however, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1) (2009).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for completion of the third 
step - a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.  

As an initial matter, the Board observes that the Court 
recently stated, in Rice v. Shinseki,:

[W]e hold that a request for TDIU, whether 
expressly raised by a veteran or reasonably 
raised by the record, is not a separate claim for 
benefits, but rather involves an attempt to 
obtain an appropriate rating for a disability or 
disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already 
been found to be service connected, as part of a 
claim for increased compensation.  

Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court 
held in essence that a TDIU claim is also an implicit attempt 
to obtain an appropriate rating for service-connected 
disabilities.  Rice at 453-55.  In the present case, the 
Board observes that the Veteran had filed, along with his 
TDIU claim, increased rating claims for his service-connected 
disabilities of the feet and ankles, and such claims were 
subsequently appealed to the Board.  In an April 2005 
decision, the Board denied the Veteran increased ratings, 
including extraschedular ratings under 38 C.F.R. § 3.321(b), 
for his service-connected disabilities, and the Veteran did 
not appeal these determinations to the Court.  Thus, the 
Board may consider the Veteran's TDIU claim at the present 
time, as it has already considered the underlying and 
intertwined issues of increased ratings for his service-
connected disabilities.  

The Veteran contends he is unable to work secondary to his 
service-connected disabilities of the feet and ankles.  As 
noted above, the Veteran has a 30 percent evaluation for his 
right foot disability, 20 percent for his left foot 
disability, and 10 percent ratings for ankle strains 
bilateral.  His combined rating is and has been 60 percent 
since June 1999, the same date his TDIU claim was received by 
VA.  Based on these ratings, the Veteran does not meet the 
schedular criteria for a TDIU.  38 C.F.R. § 4.16(a) (2009).  

The Veteran had last worked full-time in June 1995, at a 
paper mill, until his service-connected disabilities 
prevented him from maintaining employment.  He has a high-
school education and has worked as a laborer and factory 
worker.  In a May 2001 letter from his last permanent 
employer, International Paper, it was stated the Veteran 
ceased work in June 1995 due to a "non-occupational health 
related concern."  He was removed from the payroll in June 
1996.  By the Veteran's account, he has not worked on a full-
time basis since that time.  

The Veteran has been found by the Social Security 
Administration to be unemployable, and he has been granted 
Social Security Disability benefits, according to a March 
2005 decision.  This determination was based on the Veteran's 
bilateral foot and ankle disabilities, and degenerative disc 
disease of the lumbosacral and cervical spine.  As part of 
this determination, the Veteran was afforded several 
examinations and evaluations.  Within an August 2001 
examination report, the Veteran was noted to display 
questionable effort in demonstrating his motor function.  

A July 2003 statement was received from a private physician, 
J.H., M.D., which indicated the Veteran was totally disabled 
from all forms of employment, and this condition was likely 
permanent.  His specific disabilities included marked 
stiffness of the neck and back, tenderness of both feet and 
ankles, and degenerative changes by X-ray.  

As noted above, the Veteran was afforded a VA orthopedic 
examination in January 2008.  On that occasion, he was noted 
to be able to perform all activities of daily living.  Due to 
a clerical error, the examiner's opinion regarding the 
Veteran's employability was unclear.  

He was next afforded VA examination in July 2008, with a 
November 2009 addendum.  On physical examination, the Veteran 
was noted to be able to perform all activities of daily 
living, and stated he went outside his home on a frequent 
basis to visit with neighbors.  Due to his back pain, he 
stated he required assistance to put on his shoes and ankle 
braces.  During the examination itself, the Veteran was 
observed to stand for a prolonged period of time, 45 minutes 
to an hour, without difficulty.  He also was able to remove 
his back brace, ankle brace, shoes, and socks without 
difficulty.  Examination of his feet revealed bilateral pes 
planus with fallen arches and mild hallux valgus with 15 
degree deviation.  His gait was wide-based, with a slight 
limp.  Evaluation of his ankles indicated no plantar or 
dorsiflexion with resistance, but the Veteran was noted to 
exhibit "no effort whatsoever."  In the examiner's opinion, 
it was "less likely than not" the Veteran's bilateral foot 
and ankle disabilities prevented him from obtaining and 
maintaining employment in a sedentary nonphysical occupation.  

The Board thus finds that the preponderance of the evidence 
is against the Veteran's claim of entitlement to a TDIU.  
First, the Veteran does not meet the schedular criteria for a 
TDIU.  See 38 C.F.R. § 4.16(a) (2009).  The Board also notes 
that the 30 percent rating assigned for the Veteran's 
service-connected right foot disability and the 20 percent 
assigned for his left foot disability contemplate severe and 
moderately severe impairment, respectively, of the Veteran's 
metatarsal bones of the feet.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5283 (2009).  Additionally, the separate 10 
percent ratings assigned for the Veteran's bilateral ankle 
strains contemplate the moderate limitation of motion present 
in those extremities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2009).  Thus, the rating criteria contemplate the 
severity and symptomatology of the Veteran's service-
connected bilateral foot and ankle disabilities.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The medical evidence of 
record also does not present such an exceptional disability 
picture that the available schedular evaluations for the 
Veteran's service-connected bilateral knee disabilities are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1) (2009).  According to the 
July 2008 VA examination report, the Veteran's service-
connected disabilities do not prevent sedentary employment, 
and he was noted to be able to perform all activities of 
daily living.  The Board acknowledges that the Veteran is 
receiving SSA disability benefits for, among other things, 
degenerative disc disease of the cervical and lumbosacral 
spine, disabilities for which service connection has not been 
granted.  Additionally, when a private examiner determined in 
July 2003 that the Veteran was unemployable, and such a 
status was likely permanent, this opinion was based in part 
on a nonservice-connected spinal disorder.  Finally, the 
Veteran and his representative have asserted that the 
Veteran's service-connected disabilities prevent all forms of 
employment; however, as already noted, the Veteran has  
exaggerated his symptomatology and displayed poor effort, 
thus rendering his contentions as with little, if any, 
credibility.  Overall, the preponderance of the evidence is 
against a finding that the Veteran's service-connected 
disabilities, in and of themselves, render him unemployable.  

In conclusion, the preponderance of the evidence is against 
the award of a TDIU.  As a preponderance of the evidence is 
against the award of a total rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected disabilities, is 
denied.  

Entitlement to a TDIU is denied.  



____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


